Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22-32, 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6465108 to Kamitani in view of US 3244541 to Fain.
Kamitani teaches a method for forming a silica-based film coated article (abstract).  The method comprises applying a first coating liquid composed of an alcohol solution containing a silicon alkoxide and an acid (2:28-32) followed by a functional film comprising the same silicon alkoxide (9:53) and acid in alcohol solvent (10:41-48).  The organosilicon compound is selected from dimethyldiethoxysilane (10:4).  The substrate is washed glass (11:22-23).  The amount of each component in the coating 
Kamitani does not specifically teach the use of sulfuric acid.  However, Fain teaches a method for forming a water repellant composition applied to windshields (1:10-30) using a combination of organosilanes and sulfuric acid (3:25-54).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace hydrochloric acid with sulfuric acid in order to eliminate excessive amounts of water.

Claims 22-23:
The alcohol is 2-propanol (i.e., isopropanol) (3:1)
Claims 27, 30, 33:
The altering of the composition will necessarily result in either and relative increase or decrease of the components.
Claims 28-29, 31-32, 34-35:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 36-37:

Claims 38-39:
These claims comprise the combination of the limitations discussed above and are rejected for the same reasons.

Response to Arguments
As noted in the Advisory Action, the previous 112 rejection has been withdrawn in light of the explanation provided in the After-Final submission.  A new 112 rejection has been added to address the discrepancy between the amount of alcohol in the first chemical.
With respect to the argument of unexpected results, to succeed at establishing unexpected results, the provided results must be 1) truly unexpected, 2) commensurate in scope with the claims, and 3) compared to the closest prior art.  MPEP 716.02.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In this instance, the provided results are not commensurate in scope with the claims.  That is, the claims do not require the particular “very specific combinations” demonstrated in the provided results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796